 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   NICOLE JOHNSON,                                     Case No.: 3:19-cv-01561-H-JLB
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13   v.                                                  MOTION TO DISMISS WITH
     CVS PHARMACY, Inc.,                                 PREJUDICE
14
15                                    Defendant.         [Doc. No. 33.]
16
17
            On January 17, 2020, Plaintiff Nicole Johnson and Defendant CVS Pharmacy, Inc.
18
     filed a joint motion to dismiss this case with prejudice. (Doc. No. 33.) For good cause
19
     shown, the Court grants the parties’ motion and dismisses all claims in this case with
20
     prejudice, with each party to bear its own attorney’s fees and costs.
21
           IT IS SO ORDERED.
22
     DATED: January 22, 2020
23
24                                                   MARILYN L. HUFF, District Judge
                                                     UNITED STATES DISTRICT COURT
25
26
27
28

                                                     1
                                                                             3:19-cv-01561-H-JLB
